Citation Nr: 0215743	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  99-12 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty training from March 1973 to 
July 1973; had active duty from June 1975 to June 1979, and 
served on active duty training from November 1980 to November 
1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 decision by the RO in 
Indianapolis, Indiana which denied service connection for 
patellofemoral chondromalacia of the left knee.  In October 
2000, the Board remanded the case to the RO for further 
evidentiary development.  The case was subsequently returned 
to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's patellofemoral osteoarthritis of the left 
knee began years after his active duty and was not caused by 
any incident of service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran has undergone several VA examinations, and he has 
been notified of evidence required to substantiate the 
claims.  The Board concludes that discussions as contained in 
the initial rating decision, in the May1999 statement of the 
case, in February 2000 and June 2002 supplemental statements 
of the case, in the Board remand, and a November 2000 letter 
to the veteran have provided the veteran with sufficient 
information regarding the applicable rules.  The veteran and 
his representative have submitted written arguments.  The 
statement of the case and supplemental statements of the case 
provided notice to the veteran of what was revealed by the 
evidence of record.  Additionally, these documents notified 
him why this evidence was insufficient to award the benefit 
sought.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, the veteran has stated that he 
has no additional evidence to submit.  The Board concludes 
that the notice provisions of the VCAA and companion 
regulation have been satisfied in this case to the extent 
possible.  Based on the entire record, the Board finds that 
all relevant evidence has been developed to the extent 
possible, and the duty to assist provisions of the VCAA and 
implementing regulation have been satisfied.

Factual Background

A review of the veteran's service medical records reflects 
treatment for a right knee disability, specifically 
chondromalacia patella of the right knee, but are negative 
for a chronic left knee disability.  A May 1977 X-ray report 
shows that the veteran reportedly had chronic bilateral knee 
pain; an X-ray study of the knees was negative.  On 
separation medical examination performed in April 1979, the 
veteran's lower extremities were listed as normal.

A February 1983 consultation report shows that there was full 
range of motion of the left knee.  A March 1983 treatment 
note shows that the veteran incurred a fracture of the right 
kneecap at age 9, and then had a cannon round fall on it in 
1977.  The diagnosis was chondromalacia patella on the right, 
post trauma. 

An October 1983 report of medical history shows that the 
veteran said he was in good health with the exception of 
chondromalacia of the right patella.  The reviewing examiner 
noted that the veteran had chondromalacia of the right 
patella but felt fine otherwise.  On separation medical 
examination in October 1983, the examiner noted that the 
veteran had chondromalacia of the right patella.  A left knee 
disability was not diagnosed.  Service medical records are 
negative for a left knee injury of any kind.

There are no post-service medical records reflecting 
treatment for a left knee disability.  

At a January 1997 VA orthopedic examination, the veteran 
reported that he had right knee pain ever since service.  The 
examiner noted that the veteran gave a history of subluxating 
and dislocating patellae, especially on the right, which 
predated his military service.  The diagnosis was 
patellofemoral symptoms of the right knee.  An X-ray study of 
the knees showed normal knees bilaterally.

By a letter dated in August 1997, the veteran said that he 
had problems with both knees.  He said he never had knee 
problems until 1977.  By a statement made in a VA Form 9, 
dated in October 1997, the veteran reiterated his assertions, 
and said he had knee problems in 1981, when he did a great 
deal of running and squat thrusts, and that his right knee 
was injured in 1983 when a cannon ball fell on it.  He said 
he currently had problems in both knees, including pain and 
stiffness.

In a June 1998 decision, the Board granted service connection 
for chondromalacia of the right patella.  This decision was 
effectuated in a July 1998 rating decision.

During an August 1998 VA orthopedic examination, the veteran 
reported that he developed bilateral knee pain during service 
in 1981, and that his right knee was worse than his left.  He 
said his left knee had worsened during the past four to five 
years, and somewhat limited his activities of daily living.  
The examiner noted that the veteran's history was consistent 
with a possible degenerative meniscal injury on both sides.  
He stated, "I do believe that his problem began while he was 
back in the service and that it is service related."  He 
recommended further studies.  An August 1998 magnetic 
resonance imaging study of the left knee showed 
patellofemoral chondromalacia of the left knee; the study was 
otherwise normal.

By a statement dated in April 1999, the veteran said that he 
did not recall a specific injury to his left knee during 
service, but he performed thousands of squats during service.  
He said that it has been shown that squats are damaging to 
the knees.

At a May 1999 VA orthopedic examination, the veteran reported 
left knee pain for the past five years.  The examiner 
diagnosed degenerative joint disease of both knees, and 
history of chondromalacia of the right knee.  A May 1999 X-
ray study of the knees showed findings suggestive of 
degenerative change of the bilateral patellofemoral joints.

By a statement dated in June 1999, the veteran reiterated 
many of his assertions.  He essentially contended that his 
current left knee disability was caused by physical training 
during service.  He submitted copies of internet articles 
regarding chondromalacia patella and patellofemoral pain.  In 
February 2000, the veteran essentially reiterated his 
assertions.

In October 2000, the Board remanded the case to the RO 
primarily for a VA examination and to obtain any available 
treatment records.

By a letter to the veteran dated in November 2000, the RO 
asked him to provide information regarding any treatment for 
his left knee disability.  By a statement dated in December 
2000, the veteran said he only received VA medical treatment 
for his knee problems.  He reported treatment at the 
Indianapolis VA Medical Center (VAMC) and at the Marion VAMC.  
In May 2001, he reported VA treatment or examinations at 
these facilities in January 1997, August 1998 and May 1999.  
He denied receiving private treatment for his knee problems.

In January 2002, the RO requested VA medical records from the 
Indianapolis VAMC and the Marion VAMC.  

VA medical records were received by the RO in January 2002.  
Such records are partially duplicative and are dated from 
1999 to 2002.  Such records are negative for treatment of a 
left knee disability.

At a June 2002 VA orthopedic examination, the veteran 
reported that during service, a cannon ball fell on both of 
his knees.  He said his right knee was more severely injured 
at that time, and although he felt subtle pain in his left 
knee, he did not seek treatment for it.  The examiner noted 
that he had reviewed the veteran's claims file, and found no 
documentation for the veteran's report of a left knee injury.  
The veteran complained of left knee pain, giving way, 
intermittent swelling, and weakness.  The examiner concluded 
that the veteran had isolated patellofemoral osteoarthritis 
of the left knee.  He opined that the etiology of this 
condition was unclear.  He stated that the traumatic event 
reported by the veteran may or may not have occurred, but 
that in any case, the veteran was not treated for such an 
injury.  He stated, "The diagnosis of chondromalacia is 
difficult and appears to be as much generalized 
patellofemoral osteoarthritis than an osteochondral defect 
behind his patella contributing to his symptoms from a 
traumatic etiology."  He opined that the veteran had 
degenerative osteoarthritis of the patellofemoral joint, and 
not chondromalacia of the patella.  A June 2002 X-ray study 
of the left knee showed no significant findings.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Service incurrence will be presumed for 
certain chronic diseases, including arthritis, if manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

The veteran claims service connection for a left knee 
disability which he asserts was incurred during military 
service.  The service medical records are negative for a left 
knee injury or a diagnosis of a chronic left knee disability.  
There are no post-service medical records reflecting 
treatment for a left knee disability.

At a January 1997 VA orthopedic examination, an X-ray study 
of the left knee was normal.  At an August 1998 VA orthopedic 
examination, the examiner noted that the veteran's history 
was consistent with a possible degenerative meniscal injury 
on both sides.  He stated, "I do believe that his problem 
began while he was back in the service and that it is service 
related."  The Board notes that it does not appear that the 
examiner reviewed the veteran's medical records, and notes 
that there is no medical evidence of left knee injury or 
disability during service.  The examiner's opinion appears to 
be based entirely on the veteran's reported history.  In this 
regard, the Board notes that a mere recitation of the 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality. 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. 
Brown, 8 Vet. App. 406 (1995).

In recent years, VA studies have yielded various diagnoses, 
including patellofemoral chondromalacia of the left knee; 
degenerative joint disease of both knees, degenerative change 
of the bilateral patellofemoral joints, and isolated 
patellofemoral osteoarthritis of the left knee.  A June 2002 
X-ray study of the left knee showed no significant findings.

While the medical evidence shows that the veteran has 
patellofemoral osteoarthritis of the left knee, there is no 
medical evidence of this condition in service or within the 
first post-service year, and no medical evidence of a left 
knee disability for several years after service.  The first 
medical evidence of a left knee disability is dated in 1998, 
more than ten years after separation from service.  The Board 
finds that the opinion of the June 2002 VA examiner is more 
persuasive than that of the August 1998 VA examiner, since it 
appears that the former reviewed the veteran's medical 
records, and the latter did not.

The veteran has asserted that he incurred a left knee 
disability during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a left 
knee disability.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Service connection for a left knee disability is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

